
	

115 SRES 673 IS: Recognizing the 80th anniversary of Ingalls Shipbuilding.
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 673
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mr. Wicker (for himself and Mrs. Hyde-Smith) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the 80th anniversary of Ingalls Shipbuilding.
	
	
 Whereas October 2018 marks the 80th anniversary of Ingalls Shipbuilding, a shipbuilding corporation located in Pascagoula, Mississippi;
 Whereas Ingalls Shipbuilding is the largest industrial employer in the State of Mississippi, with nearly 12,000 shipbuilders that—
 (1)construct surface combatants, amphibious assault ships, and United States Coast Guard cutters; and (2)provide repair and maintenance services on United States Navy ships;
 Whereas Ingalls Shipbuilding is the largest supplier to the United States Navy of surface combatants and has built nearly 70 percent of the fleet of warships of the United States Navy;
 Whereas Ingalls Shipbuilding was founded in 1938 by Robert Ingersoll Ingalls on the east bank of the Pascagoula River in the State of Mississippi;
 Whereas since 1938, Ingalls Shipbuilding has provided the United States Navy, United States Coast Guard, and other customers with the most reliable and high-quality ships in the world;
 Whereas the individuals who build ships at Ingalls Shipbuilding continue that legacy of excellence;
 Whereas Ingalls Shipbuilding provides 20,000 direct and indirect jobs in the State of Mississippi; Whereas Pascagoula is the home of the finest shipbuilders in the world;
 Whereas Ingalls Shipbuilding contributes more than $1,000,000,000 to the economy of the State of Mississippi annually; and
 Whereas as of the date of this resolution, Ingalls Shipbuilding— (1)has 13 ships from 4 different classes under construction; and
 (2)will build for the United States Navy the LPD Flight II, the next class of amphibious transport dock landing ship: Now, therefore, be it
			
	
 That the Senate— (1)recognizes Ingalls Shipbuilding on the occasion of its 80th anniversary as a leader in the military shipbuilding sector of the United States and an excellent corporate citizen; and
 (2)extends best wishes to Ingalls Shipbuilding on that auspicious occasion.  